Determination of respondent State of New York Higher Education Services Corporation, dated January 25, 2007, which, after a hearing, authorized garnishment of petitioner’s wages to collect a defaulted guaranteed student loan, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Richard F. Braun, J.], entered June 16, 2008), dismissed, without costs.
Respondent’s finding that petitioner defaulted in the repayment of her student loans is supported by substantial evidence (see e.g. 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). Despite her claims that some of the underlying student loans were fraudulent, petitioner admitted that she signed an application and promissory note to consolidate the balance of the loans. Furthermore, petitioner was given ample opportunities to present her claims at the hearing that was conducted by telephone at her request and her contention that she was prevented from presenting evidence on her behalf is belied by the hearing transcript.
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Tom, J.P., Andrias, Nardelli, Acosta and DeGrasse, JJ.